DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6- 7, the exact meaning of the phrase “in the continuation of one another” is unclear and also lacks clear antecedence.  On line 12, it is unclear whether the “at least two strips” relates to the “plurality of strips” set forth on line 4.  On lines 18, 22, 30 and 34, the exact meaning of the phrase “the join” is unclear and also lacks clear antecedence.  On line 24, it is unclear whether “at least a second strip strips” relates to the 
In claim 2, line 2, “plates” and “strips” lack clear antecedent basis.
In claim 3, line 2, “strips” lack clear antecedent basis.
In claim 4, it is unclear whether or not the first, second, third and fourth plates relate to the first, second, third and fourth plates set forth in parent claim 1.
In claim 5, lines 2 and 3, “plates” and “strips” lack clear antecedent basis.
In claim 6, line 2, “two strips” lacks clear antecedent basis and on line 3, “edges” lacks clear antecedent basis.
In claim 7, line 3, “plates” and “strips” lack clear antecedent basis.
In claim 8, line 2, “strips” lack clear antecedent basis.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

The recitation of a folding interior lining panel of a motor vehicle, including a first and a second flap which are articulated to one another along two respective articulation edges by a plurality of strips (8,12), so as to enable a rotation of substantially 360 degrees of one of the said flaps in relation to the other, so that the the panel may have a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/25/21